62 F.3d 424
314 U.S.App.D.C. 101
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Paul WILLIAMS, Jr., Appellant.
No. 95-3004.
United States Court of Appeals, District of Columbia Circuit.
June 28, 1995.

Appeal from the United States District Court for the District of Columbia, No. 92cr00196-02; Norma Holloway Johnson; District Judge.
D.D.C.
REMANDED.
Before:  Buckley, Williams, and Rogers, Circuit Judges.
JUDGMENT
Per Curiam.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the case be remanded to the district court for further proceedings.  On remand the court should make factual findings regarding when appellant or his counsel first notified the government of appellant's desire to enter a guilty plea, and whether such notice was sufficiently timely and unequivocal that it relieved the government of the burden to prepare for trial.  The district should further determine whether, in light of the facts found, it would have granted appellant the additional one-point reduction provided by U.S.S.G. Sec. 3E1.1(b)(2) had his counsel raised it at sentencing.  Finally, the district court should reconsider appellant's motion filed pursuant to 28 U.S.C. Sec. 2255 in light of the aforementioned findings and conclusions.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.